Citation Nr: 0514240	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for head trauma residuals, 
to include post-traumatic headaches and tinnitus.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1956 to December 1956.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  On March 23, 2005 
the veteran withdrew a power of attorney designating a 
Veterans' Service Organization as his representative; he is 
representing himself in this appeal.  See VA Form 21-4138.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
notice requirements of the VCAA and implementing regulations 
appear to be met.  

The veteran claims he has post-traumatic headaches and 
tinnitus as a result of head trauma secondary to boxing in 
service.  Service medical records include a February 1956 
health record which shows that the veteran fractured his 
right arm as a result of falling in a ring while boxing.  A 
November 1956 health record notes that the veteran provided a 
history of severe frontal headaches since childhood.  His 
February 1956 service enlistment examination made no mention 
of a headache disorder.  

A May 2002 VA progress note includes a diagnosis of history 
of head trauma injury in 1956 with residuals of chronic 
headache.  Tinnitus was also diagnosed.  

The veteran has not been afforded a VA examination as to his 
current claim of service connection for head trauma 
residuals.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A) There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B) 
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C) Evidence indicates that 
the claimed disability may be related to the event, injury, 
or disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent 
evidence of a current diagnosis of headaches due to head 
injury residuals and tinnitus and that the veteran boxed in 
service.  A VA examination is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for the veteran 
to be afforded an examination by a 
neurologist to determine whether he has 
post-traumatic headaches and tinnitus 
that are at least as likely as not 
related to boxing trauma in service.  The 
veteran's claims folders must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


